Per Curiam.
Respondent was admitted to practice by the Appellate Division, Second Department, in 1965. He maintains an office for the practice of law in Fleischmanns, Delaware County.
In reply to a petition of charges, respondent has admitted to escrow account deficiencies over a period of about seven years, the issuance of checks against insufficient funds in the escrow account, failure to maintain complete books and records for his escrow accounts, and depositing client funds into an account that did not comply with the dishonored check reporting procedures set forth in this Court’s rules (see, 22 NYCRR part 1300).
In mitigation of the charges, respondent admits to poor bookkeeping practices and plausibly explains that some of the deficiencies and checks written against insufficient funds were due to late deposits of proceeds from real estate transactions. He states that he has now computerized his bookkeeping. Petitioner has not introduced any evidence that respondent’s professional misconduct caused any client harm.
According to respondent, he has practiced in Fleischmanns since 1971. He served as Fleischmanns Village Justice for 18 years and as a member, and for a time president, of the Board of Trustees for the Margaretville Central School. He has submitted letters from a number of local attorneys evidencing his excellent reputation. Except for a letter of caution in 1988, respondent’s disciplinary record is unblemished.
*627Respondent suffers from kidney failure and states he must undergo dialysis three times per week. As a result, his practice of law is limited.
Under the circumstances presented, we order respondent’s censure as the appropriate disciplinary sanction (see, e.g., Matter of Barnes, 198 AD2d 665; Matter of Frankel, 123 AD2d 468).
Mercure, J. P., White, Casey, Peters and Carpinello, JJ., concur. Ordered that respondent be and hereby is censured.